Citation Nr: 0902249	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-14 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, to include menorrhagia, dysmenorrhea and 
salpingitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
menorrhagia/dysmenorrhea and salpingitis.  The veteran 
submitted his notice of disagreement in March 2006 and timely 
perfected his appeal in May 2006.

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2007, who was designated by the Chairman 
to conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2008) and who 
participated in this decision.  A transcript of that 
proceeding has been associated with the claims file.  At the 
time of the veteran's hearing, additional evidence consisting 
of medical and lay statements was submitted.  The veteran 
specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2008).

In May 2008, the Board requested an expert medical opinion 
from the Veterans' Health Administration (VHA).  See 38 
C.F.R. § 20.901 (2008).  The VHA expert provided a response 
dated in October 2008.  In November 2008, the Board provided 
a copy of the opinion to the veteran to review and an 
opportunity to respond.  Responses were received by the 
veteran, through her representative, in November and December 
2008.

The veteran is seeking service connection for menorrhagia, 
dysmenorrhea and salpingitis.  While the originating agency 
adjudicated two separate claims for menorrhagia/dysmenorrheal 
and salpingitis, the similarities in the medical evidence and 
the veteran's contentions appear to favor treatment of these 
matters in a common discussion.  As such, the issues have 
been recharacterized above.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
gynecological disorder manifested by menorrhagia, 
dysmenorrhea and salpingitis, is the result of a disease or 
injury in service.


CONCLUSION OF LAW

A gynecological disorder manifested by menorrhagia, 
dysmenorrhea and salpingitis, was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R.           § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
request that the veteran provide any evidence in her 
possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23, 353-23, 356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the August 2005 notice letter 
informed the veteran that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in her possession.  
See Pelegrini II, at 120-21.  

A notice letter dated in April 2006 informed the veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the April 2006 notice was provided to the veteran, the 
claim was readjudicated in a September 2006 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  In fact, the veteran specifically 
noted that she had no further evidence to submit in support 
of her claim.  See veteran's statement, November 18, 2008.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

As noted above, a VHA medical opinion was obtained in October 
2008 for the purpose of determining whether the veteran's 
current gynecological problems can be directly attributed to 
service.  Further examination or opinion is not needed on the 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




The Merits of the Claim

The veteran alleges that her current gynecological disorder, 
manifested by menorrhagia, dysmenorrhea and salpingitis, is 
the result of her time in service.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show that she received 
numerous treatments for a wide variety of gynecological 
symptoms and conditions during her period of active duty, to 
include an abortion.  The Board notes that on the veteran's 
entrance examination in July 1974, she indicated that she had 
previously received treatment for "stomach cramps".  See 
Standard Form (SF) 88, July 12, 1974.  There was no 
indication that these "stomach cramps" were the result of 
her menses.  The veteran also did not indicate that, at the 
time of induction, she was suffering from painful menses.  In 
fact, on the veteran's SF 93, she stated that she was in 
"good health" and noted that there was no change in her 
menstrual pattern.  See SF 93, July 12, 1974.

During the course of the veteran's approximately 11 months in 
service, she did receive treatment for complaints of various 
gynecological issues.  

In July 1974, the veteran was seen with complaints of vaginal 
discharge.  Physical examination revealed that the veteran's 
cervix and uterus were within normal limits.  The veteran 
continued to complain of menstrual cramping into August 1974.  
The veteran was diagnosed with second degree dysmenorrhea, 
probably stress induced.  See SF 600, Clinical record, August 
2, 1974.  In September 1974, the veteran was treated by the 
gynecology clinic for complaints of lower quadrant cramping 
pain and a history of irregular menses for the prior three 
weeks, which were associated with painful menstrual cramps.  
The veteran had stopped her birth control pills on September 
10, and had begun vaginal bleeding that day.  An ectopic 
pregnancy was ruled out.  Ultimately, the veteran was 
diagnosed with salpingitis, bilateral and acute.  Salpingitis 
is defined as "inflammation of the uterine or the Eustachian 
tube."  See Stedman's Medical Dictionary, 27th Edition, 
Copyright 2000.  The veteran was treated with intravenous 
penicillin and her abdominal pain subsided over the course of 
two to three days.  The veteran was also diagnosed with 
Pelvic Inflammatory Disease (PID) and a possible urinary 
tract infection.  See SF 502, Discharge Summary, September 16 
through 20, 1974.  In October 1974, the veteran was seen 
again and the impression was resolving PID.  See SF 600, 
treatment note, October 4, 1974.

Later in October 1974, the veteran complained of a 
stomachache.  A pregnancy test was returned as positive.  In 
November 1974, the veteran underwent dilation and curettage 
(D & C) for therapeutic abortion.  The veteran continued to 
complain of heavy menstrual periods throughout her course of 
duty.  However, she underwent cytology examinations (vaginal 
and cervical) on February 13, 1975 and February 25, 1975.  
Both examinations required Papanicolaou (Pap) smears, which 
were returned as normal.  The veteran's cervix, uterus and 
adnexa were all considered normal on both examinations.


On the veteran's separation examination, the examiner noted 
that the veteran's pelvic examination (to include the vagina 
and rectum) was normal.  No current medical complaints were 
noted and the veteran was considered qualified for discharge.  
See SF 88, March 6, 1975.  The veteran herself indicated that 
her present health was "not that bad; nervous trouble; 
something is always worrying me; other than that I am in good 
health."  See SF 93, March 6, 1975.  The veteran also 
indicated that she had not been treated for a female disorder 
and that there had been no change in her menstrual pattern.  
The examiner again noted that there were no current medical 
complaints.  Id.

The veteran claims that she currently suffers from 
salpingitis that began in service.  While the Board concedes 
that the veteran was diagnosed with salpingitis in service, 
she has not submitted any medical evidence that she currently 
suffers from salpingitis.  In order to be considered for 
service connection, a veteran must first have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed salpingitis, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

Regarding the veteran's claims of menorrhagia and 
dysmenorrhea, the Board notes that the evidence of record 
indicates the first time the veteran was treated after her 
release from active duty in 1975, was in August 1982.  The 
veteran was seen at a VA Medical Center (VAMC) with 
complaints of a urinary infection.  She was noted to be 
positive for PID by history.  In July 1983, she was seen with 
complaints of vaginal spotting and low abdominal pain.  In 
January 1991, the veteran underwent a pelvic sonogram, which 
revealed minimal free fluid within the cul-de-sac.  It was 
otherwise a normal study.  See Northwest Radiologists report, 
January 29, 1991.

In March 2003, the veteran was seen for her annual 
gynecological examination.  No new changes were noted, though 
significant dysmenorrhea and heavy periods were indicated.  
See Piedmont OB-GYN report, March 3, 2003.  The veteran was 
seen for her annual gynecological examination in April 2004.  
Again, it was noted that she suffered from menorrhagia and 
dysmenorrhea.  See Piedmont OB-GYN report, April 24, 2004.  
The veteran was evaluated at the same facility in May 2004 by 
sonohysterogram and endometrial biopsy.  The ultrasound 
showed a small cyst on the right ovary and a questionable 
fibroid in the center of the uterus.  The veteran could not 
tolerate the procedure, and it was terminated.  See Piedmont 
OB-GYN report, May 17, 2004.  The Endometrial Curettage (EMC) 
pathology report, dated later in May 2004, indicated that 
there was no hyperplasia or malignancy present.  The findings 
were consistent with either interval phase or menstrual cycle 
or endometrial cyclic alteration, depending on the menstrual 
and hormonal history.  See Greenville Hospital System 
Laboratory, pathology report, May 27, 2004.

The veteran was seen by H.V.M., M.D., in November 2005 with 
complaints of heavy and painful periods.  It was noted that 
the veteran had an ablation two years prior that was 
unsuccessful.  Due to the fear of ovarian cancer and 
recurrence of laparotomy, a total abdominal hysterectomy 
(TAH) and bilateral salpingo-oophorectomy (BSO) were 
recommended.  Physical examination however, revealed a normal 
vagina, clean cervix, uterus of normal size, shape and 
consistency and adnexa without apparent masses (which was 
later confirmed by rectal examination).  See H.V.M., M.D., 
treatment note, November 15, 2005.

The veteran was seen by Dr. M. in June 2006 for a Pap smear.  
Results indicated an epithelial cell abnormality; atypical 
squamous cells were of undetermined significance.  In July 
2006, Dr. M. stated that due to severe dysmenorrhea and 
abnormal uterine bleeding, the veteran required surgical 
intervention by way of a TAH.

In support of her claim, the veteran also submitted a letter 
dated in August 2006 from S.R., M.D., who noted that she 
assisted the veteran in reviewing her service medical 
records.  Dr. Rountree noted documentation that indicated 
that the veteran suffered from reproductive tract illness 
during service (including salpingitis).  See S.R., M.D., 
letter, August 18, 2006.  This letter did not provide a 
current diagnosis of a medical condition, nor did it provide 
a medical nexus to connect the issues noted in service to a 
current disability.  See Hickson, supra.

Affording the veteran the benefit of the doubt, the Board 
ordered a VHA opinion be obtained to determine the nature and 
etiology of her current complaints.  The physician noted that 
he reviewed all pertinent documents in the veteran's claims 
file, including the operative notes and discharge summary 
from her admission for PID on September 16, 1974 to September 
20, 1974.  The physician concluded that it was unlikely that 
the veteran's current problems could be traced to the D & C 
for a therapeutic abortion, performed in 1974.  It was noted 
that the veteran had abnormal periods prior to this pregnancy 
and subsequent to this pregnancy and D & C is a diagnostic 
procedure in some cases, but is also therapeutic for abnormal 
bleeding and is not associated with a worsening of menstrual 
symptoms.  See VHA opinion, October 2008.

Regardless of the veteran's treatment for irregular menses 
during service, and her continued treatment for such, the 
Board finds that the veteran is not shown to have a 
gynecological condition, to include a condition manifested by 
menorrhagia and dysmenorrhea.  See Gilpin, supra (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  In 
this regard, none of the evidence submitted by the veteran or 
on her behalf has diagnosed her with any gynecological 
pathology and based on the VHA opinion above, any 
condition/symptoms currently experienced can not be traced to 
the abortion she had in service.  In summary, there is no 
competent evidence associating her irregular menses, or other 
claimed symptoms, with a disease process.  See e.g., Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The veteran is shown to have irregular menses, which has not 
been associated with an underlying chronic disability.  
Moreover, even if a chronic gynecological disability was 
identified, the VHA opinion clearly states it is unlikely 
that the veteran's current problems could be traced to her 
active service, to include the D&C performed in 1974.  There 
is no competent evidence that contradicts this opinion.  The 
claim must therefore be denied.

The Board has considered the veteran's and other written 
testimony submitted in support of her arguments that she has 
a gynecological condition that should be service connected.  
These statements are not competent evidence of a diagnosis, 
nor are they competent evidence of a nexus between the 
claimed condition and the veteran's service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for a 
gynecological condition, to include menorrhagia, dysmenorrhea 
and salpingitis, must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the veteran's 
claim, and the doctrine is not for application.  See Gilbert, 
supra.


ORDER


Entitlement to service connection for a gynecological 
disorder, to include menorrhagia, dysmenorrheal and 
salpingitis, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


